Name: Commission Regulation ( EEC ) No 314/92 of 7 February 1992 on arrangements for imports into Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of certain textile products ( category 36 ) originating in South Korea
 Type: Regulation
 Subject Matter: leather and textile industries;  trade;  Asia and Oceania;  international trade
 Date Published: nan

 11 . 2. 92 Official Journal of the European Communities No L 34/21 COMMISSION REGULATION (EEC) No 314/92 of 7 February 1992 on arrangements for imports into Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of certain textile products (category 36) originating in South Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Article 11 ( 13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from South Korea before the date of entry into force of Regula ­ tion (EEC) No 3790/91 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3734/91 (2), and in particular Article 11 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 36) specified in the Annex hereto and originating in South Korea have exceeded the level referred to in paragraph 2 of the said Article 11 : Article 1 Without prejudice to the provisions of Article 2, imports into Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal of the category of products originating in South Korea and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex for the period 1 January to 31 December 1992. Whereas imports of these products into France and Italy are already subject to regional quantitative limits for 1992 by Regulation (EEC) No 3734/91 ; Whereas the Agreement on trade in textile products between South Korea and the Community, applied since 1 January 1987, has been extended until the end of 1992 by an exchange of letters initialled on 16 October 1991 and provisionally from 1 January 1 992 ; Article 2 1 . Products referred to in Article 1 shipped from South Korea to Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal before the date of entry into force of Regulation (EEC) No 3790/91 and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document providing that shipment actually took place during that period. 2. The quantitative limits referred to in Article 1 shall not prevent the importation of products covered by them but shipped from South Korea before the date of entry into force of Regulation (EEC) No 3790/91 . Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 11 November 1991 South Korea was notified of a request for consultations ; whereas, pending a mutually satisfac ­ tory solution, the imports into Germany, United Kingdom, Benelux, Ireland, Denmark, Greece, Spain and Portugal of products falling within category 36 have been subjected to provisional limits for the period 11 November 1991 to 10 February 1992 by Commission Regulation (EEC) No 3790/91 (3) ; Whereas, as a result of consultations held on 14 and 15 January 1991 it was agreed to submit the textile products of category 36 to a quantitative limit for the period 1 January to 31 December 1992 ; Article 3 1 . Imports of products referred to in Article 1 , shipped from South Korea to Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 352, 21 . 12. 1991 , p. 7. 0 OJ No L 356, 24. 12. 1991 , p. 71 . No L 34/22 Official Journal of the European Communities 11 . 2. 92 Article 4after the entry into force of Regulation No 3790/91 shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86 . 2. All quantities of such products shipped from South Korea to Germany, Benelux, United Kingdom, Ireland, Denmark, Greece, Spain and Portugal on or after 1 January 1992 and released for free circulation shall be deducted from the quantitative limits laid down for the period 1 January to 31 December 1992. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third country Unit Member State Quantitative limits from 1 January until 31 December 1992 36 5408 10 00 Woven fabrics of continuous artificial fibres South Korea tonnes D 2 200 5408 21 00 other than those for tyres of category 114 F 375 5408 22 10 I 467 5408 22 90 BNL 400 5408 23 10 UK 180 5408 23 90 IRL 7 5408 24 00 DK 25 5408 31 00 GR 34 5408 32 00 ES 113 5408 33 00 PT 14 5408 34 00 EEC 3 815 ex 5811 00 00 ex 5905 00 70